Title: Memorandum from Thomas Jefferson, 18 August 1793
From: Jefferson, Thomas
To: Washington, George



[Philadelphia, c.18 August 1793]

Th: Jefferson on examination of the subject finds that the resolution for restoring or compensating prizes taken by the  proscribed vessels was agreed to by the heads of departmts & Attorney Genl on the 5th. there was a difference of opinion how far it should be communicated to mister Hammond; the President was pleased to call at the office of Th: J. and to decide in favor of a full communication, on the same day (between 2. & 3. oclock he believes) Th: J. on considering the subject, found it would require caution of expression in both letters, that is, to mister Genet & mister Hammond. he took therefore till the next day to prepare the draughts. the President called on him in the country the next morning (the 6th) and after his departure, Th: J. went on with the beginning of the letter to mister Gouvr Morris, which he had begun, and had read a part of to the President. he was therefore later than usual in going to town. when he arrived there he sent the two draughts of letters to Genet & Hammond for the President’s approbation. whether they did not come back to his office till he had left town, or whether they could not be copied in time, he does not recollect; but he finds the press copy of the letter to mister Genet, in mister Taylor’s handwriting, dated Aug. 7.
